DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This communication is a notice of allowability in response to Remarks and Amendments filed on 1/20/2021, in addition to the received approved terminal disclaimer on 12/9/2020.  Claims 31-33, 35, 38-40, 51-53, 55, 58-59 are examined and are allowed.


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/20/2021 cancelled no claim.  Claims 1-30, 34, 36, 37, 41-50, 54, 56, 57 have been previously cancelled. Claim 59 was amended for typo. No new claims are added.   Claims 31-33, 35, 38-40, 51-53, 55, 58-59 are examined and allowed.

Applicant’s approved Terminal Disclaimer on 12/9/2020 are sufficient to obviate the non-statutory double patenting rejection, set forth in the previous office action.  Therefore, Examiner withdraws double patenting rejection. 




Terminal Disclaimer
An terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application numbers 12/592947, now Patent No 8,301,495, has been approved on 12/9/2020.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 31-33, 35, 38-40, 51-53, 55, 58-59 are deemed to be allowed in light of the amendment and argument filed on 1/20/2021, and the Terminal Disclaimer approved on 12/9/2020.  



Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s amendments and arguments presented on 1/20/2021 are deemed to be persuasive as the combination of elements, the claim as a whole, recite the specific way of optimizing discount incentive effectiveness, and thus integrated in a practical application in computer-related technology to overcome Alice 101 rejection.  As such, the claim qualifies as eligible subject matter under 35 U.S.C. 101.    Additionally, upon 


The invention uses a tipping point to trigger an execution of charges.  For example, a discount offer may be accepted without the consumer being charged until the tipping point of aggregated consumer acceptances is satisfied.  

A vendor/merchant provides a “tipping point” which is determined based on "received consumer acceptances" that include electronic payment data, and "consumer charges" are executed using the electronic payment data "in response to determining that the received consumer acceptances satisfy the tipping point." 



The closest prior art 
Walker et al. (US 2009/0030776, US 2002/0178071), 
Mesaros (US Patent 8,590,785), 
Marshall et al. (US 2003/0233278), 
Gavriline et al. (US 2010/0262475), and 
Dashnaw (US 2009/0319362).
are cited or referenced because they are pertinent to applicant's disclosure.
100262475 A1US 20100262475 A1
The closest prior art, Walker (US 2009/0030776) does not teach a tipping point at which time a discount offer price becomes validated. Walker fails to disclose a tipping point is determined to be satisfied based on "consumer  acceptances," which are different from 

The closest prior art, Mesaros (US Patent 8,590,785) does not disclose using consumer acceptances and a tipping point to trigger the execution of charges. Although Mesaros does not give the discount or incentive to a customer until a minimum amount of consumers have accepted an offer, for example, Mesaros teaches consumers purchases are aggregated with transactions of the entire buying group. Rewards and discounts are release to the buying group when the aggregate purchases satisfied criteria specified in reward policy established by the sellers (tipping point) (see abstract) where a buyer could opt to accept the price or opt out (see c9, 5-10), where a final price can be determined by expiration of a period (c9, 62-67), where the buyer can accept or reject an offer (c10, 64-65),  Mesaros’ disclosure results in the user has already been charged such that the transaction amount, and thus is different to disclose a tipping point is determined to be satisfied based on "consumer  acceptances," associated with the advertisement, and the received consumer acceptances include electronic payment data to be charged in response to the received consumer acceptances satisfying the  tipping point.

However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent apparatus claim 31:
receive, via the communications interface of the apparatus, from vendor's server, a tipping point, wherein the tipping point being a minimum number of acceptance necessary to validate a discount offer and execute charge processing of the good/service;
determine, by the at least one processor of the apparatus, the discount offer of the good or service for presenting to the plurality of consumer devices via the global communication network, the discount offer comprising a limited time frame in which the discounted offering is available for acceptance and the tipping point, wherein the limited time frame is a period of time in which the number of the received consumer acceptances, received at the communications interface of the apparatus, via the global communication network, equals a preset limit, and wherein the limited time frame is a preset time period;
validate, by the at least one processor of the apparatus, the discount offer upon calculation that the number of the received consumer acceptances, received via the global communication network, satisfy the tipping point;
perform, by the at least one processor, charge processing of electronic payment data provided by each of the one or more consumer devices that accepted the discount offer, subsequent to the determination of that the number of the received consumer acceptances, received via the global communication network, satisfy the tipping point, and only in an instance in which a determination is made that the number of the received consumer acceptances satisfy the tipping point within the limited time frame;
perform no charging of electronic payment data and provide no good or service in an instance in which a determination is made that the received consumer acceptances fail to satisfy the tipping point within the limited time frame; and


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent product claim 40:
receive, via the communications interface of the apparatus, from vendor's server, a tipping point, wherein the tipping point being a minimum number of acceptance necessary to validate a discount offer and execute charge processing of the good/service;
determine, by the at least one processor, the discount offer of the good or service for presenting to the plurality of consumer devices via the global communication network, the discount offer comprising a limited time frame in which the discounted offering is available for acceptance and the tipping point, wherein the limited time frame is a period of time in which the number of the received consumer acceptances, received at the communications interface of the apparatus, via the global communication network, equals a preset limit, and wherein the limited time frame is a preset time period;
validate, by the at least one processor of the apparatus, the discount offer upon calculation that the number of the received consumer acceptances, received via the global communication network, satisfy the tipping point;
perform, by the at least one processor, charge processing of electronic payment data provided by each of the one or more consumer devices that accepted the discount offer, subsequent to the determination of that the number of the received consumer acceptances, received via the global communication network, satisfy the tipping point, and only in an instance in which a determination is made that the number of the received consumer acceptances satisfy the tipping point within the limited time frame;
perform no charging of electronic payment data and provide no good or service in an instance in which a determination is made that the received consumer acceptances fail to satisfy the tipping point within the limited time frame; and


However, none of the cited prior art references, taken alone or in combination with other references fairly discloses or suggests the following claimed features in amended independent method claim 51:
receiving, via the communications interface of the computer system, from vendor's server, a tipping point, wherein the tipping point being a minimum number of acceptance necessary to validate a discount offer and execute charge processing of the good/service;
determining, by the at least one processor of the computer system, the discount offer of the good or service for presenting to the plurality of consumer devices via the global communication network, the discount offer comprising a limited time frame in which the discounted offering is available for acceptance and the tipping 
validating, by the at least one processor of the computer system, the discount offer upon calculation that the number of the received consumer acceptances, received via the global communication network, satisfy the tipping point;
performing, by the at least one processor of the computer system, charge processing of electronic payment data provided by each of the one or more consumer devices that accepted the discount offer, subsequent to the determination of that the number of the received consumer acceptances, received via the global communication network, satisfy the tipping point, and only in an instance in which a determination is made that the number of the received consumer acceptances satisfy the tipping point within the limited time frame;
performing no charging of electronic payment data and provide no good or service in an instance in which a determination is made that the received consumer acceptances fail to satisfy the tipping point within the limited time frame; and

These uniquely distinct features render the claims allowable.  The dependent claims are allowed for depending on allowed base claims.

As such, claims 31-33, 35, 38-40, 51-53, 55, 58-59 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/SUN M LI/Primary Examiner, Art Unit 3681